Title: To James Madison from David Leonard Barnes, 14 May 1801
From: Barnes, David Leonard
To: Madison, James


SirProvidence May 14th. 1801
I have the honor to acknowledge the receipt of a Letter from the Honorable Levi Lincoln Acting as Secretary of State, under date of the 1st instant, inclosing me a Commission as District Judge. This proof of the confidence which the President has thought proper to place in me, and the very liberal & friendly manner in which it was done, command my warmest acknowledgements, and excite a degree of sensibility which I cannot express. Agreeably to Mr Lincoln’s desire, I have taken the oath, and disposed of the business of the Court. I have also appointed a young Gentleman of talents, who was familiarly acquainted with the formal parts of the business in my office to transact the business of the United States in the District Court, during the vacancy in the office of District Attorney. It is understood however that he is not to be a candidate for the office in case I should not be reinstated. As there are several Gentlemen who will be recommended for the appointment, I have thought it expedient not to name any one of them for the present occasion. Upon considering of the matter for a short time, if it was necessary, I should determine to hold the office I now sustain; but as in the present arrangement the business can go on for a few days, & till I can have the pleasure of seeing Mr Lincoln either here or at Worcester, I beg leave to delay giving a definitive answer till that time. With Sentiments of the highest Respect I am your most Obedt Servt
David Leonard Barnes
 

   
   RC (DNA: RG 59, Acceptances, 1789–1812). Postmarked Providence, 11 May.



   
   John Adams appointed David Leonard Barnes U.S. attorney for Rhode Island in November 1797. Barnes’s appointment as federal district judge for the state was announced in late May; David Howell replaced him as attorney (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:252, 401; National Intelligencer, 29 May 1801).


